Citation Nr: 1603497	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  08-37 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability, including sciatic nerve disorder and right hip disorder, as secondary to service-connected disabilities.

2.  Entitlement to an increased disability rating in excess of 10 percent for neuritis of the fifth cranial nerve.

3.  Entitlement to an initial compensable rating for right fourth hammertoe from November 15, 2001 to August 22, 2013.   

4.  Entitlement to a separate compensable rating for a scar on the right fourth toe prior to August 22, 2013 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from November 1991 to November 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In June 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  
 
In a January 2008 rating decision, the RO granted service connection for right fourth hammertoe with non-tender scar and assigned a non-compensable rating, effective November 15, 2001.  

In a June 2010 rating decision, the RO denied a rating in excess of 10 percent for neuritis of the 5th cranial nerve.

In February 2012, the Board remanded the claims for service connection for the back with a right hip disorder and increased rating for right fourth hammertoe with non-tender scar.  The remand directed the RO to obtain additional treatment records and afford the Veteran a VA examination of her right foot.  

An October 2012 rating decision granted service connection for right foot postoperative hammertoes arthroplasties with residual pain/ metatarsalgia.  A 10 percent rating was assigned from November 2001.  The Veteran did not appeal the October 2012 rating decision.  

In August 2013, the Veteran underwent bilateral bunionectomies and arthrodesis of bilateral fifth hammertoes and right second hammertoe.  A July 2015 rating decision granted service connection for surgical scars and assigned a 10 percent rating.  The July 2015 rating decision assigned a 10 percent rating for right metatarsalgia from December 1, 2013.  The Veteran has not appealed the July 2015 rating decision.  

The Board previously remanded the case in May 2015.  The remand directed the AMC/ RO to afford the Veteran a VA examination of the right foot and to obtain additional VA treatment records.  The requested development has been completed with respect to the claim for an increased rating for right fourth hammertoe with non-tender scar, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for a low back disability to include sciatic nerve involvement and right hip condition, and increased rating for neuritis of the fifth cranial nerve are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the initial rating period prior to August 22, 2013, the Veteran has been in receipt of the  maximum schedular rating assignable for right foot hammertoes under Diagnostic Code 5282; no separate ratings are warranted for right fourth hammertoe under any other diagnostic codes.   

2.  Prior to August 22, 2013, the Veteran's right fourth toe scar was manifested by a  superficial, stable and nontender scar that did not result in limitation of function of the right foot.

CONCLUSIONS OF LAW

1.  Prior to August 22, 2013, the criteria for a compensable rating for right fourth hammertoe were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 U.S.C.A. § 4.71a, Diagnostic Codes 5276-5284 (2015).   

2.  Prior to August 22, 2013, the criteria for a compensable rating for a right fourth toe scar were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.21 (2015); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, a June 2006 letter informed the Veteran of the evidence required to substantiate her claim for service connection for bilateral foot disabilities and informed her of the Veteran's and VA's respective duties for obtaining evidence.  The RO did not provide the Veteran with additional notice regarding the claim for a higher initial rating for right fourth hammertoes.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  The RO issued an SOC in November 2008 that advised the Veteran of the pertinent laws and regulations and the reasons for the decision.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claims.  The service treatment records have been obtained, as well as post-service VA and private treatment records identified by the Veteran.  The Veteran had  VA examinations of right fourth hammertoe and scars in  October 2007, March 2012, April 2015 and June 2015.   When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate examinations.  The examiners reviewed the treatment records and medical history and conducted complete examinations which fully addressed the symptoms and manifestations of the Veteran's right foot fourth hammertoe disability and scar.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Furthermore, as noted, the Veteran was afforded a Board hearing in June 2010.  The Veterans Law Judge and the Veteran's representative outlined the issues on appeal, and the Veteran and representative engaged in a colloquy as to substantiation of the claims, including identifying relevant types of evidence.  Overall, the hearing was legally sufficient and the duty to assist has been met.  38 U.S.C.A. § 5103A  (West 2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim being decided.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims being decided.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Ratings

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Initial Rating for Right Fourth Hammertoe with Nontender Scar

A January 2008 rating decision granted service connection for right fourth hammertoe with a nontender scar and assigned a noncompensable rating from November 2001, pursuant to Diagnostic Code 5284.  

Diagnostic Code 5282 pertains to hammertoes.  A non-compensable (0 percent) rating is assignable for hammertoe of single toes.  A 10 percent rating is assignable for hammertoe of all toes, unilateral, without claw foot.  38 C.F.R. 5282.

Under Diagnostic Code 5284, pertaining to other foot injuries, a 10 percent rating is assignable for moderate foot injury.  A 20 percent rating is assignable for moderately severe foot injury.  A 30 percent rating is assignable for severe foot injury.  38 C.F.R. § 4.72, Diagnostic Code 5284.  

An April 1992 entry in the service treatment records shows that the Veteran reported painful feet, right greater than left.  An assessment of corns was noted.

Service treatment records reflect that the Veteran underwent several surgeries for hammertoes, including the right fourth toe.  In February 1996, the Veteran underwent resectional arthroplasty of the fourth proximal interphalangeal joint of the right foot.  A January 1997 treatment record shows that the Veteran reported a painful right fourth toe.  The Veteran underwent revision arthroplasty of the right fourth proximal interphalangeal joint.  The Veteran had revision arthrodesis of the right fourth toe in August 1998.

A VA outpatient podiatry note dated in June 2005 noted painful hammertoes.  The Veteran reported that the right foot was worse than the left, with a callus in between the fourth and fifth toes of the left foot.  She was diagnosed with hammertoes of the bilateral feet. 

A report of an October 2007 VA examination reflects that the VA examiner diagnosed decreased range of motion of the right fourth toe from past corrective surgeries in service.  The examiner noted residual nontender scarring of the right fourth toe.  The examiner noted surgeries in service in 1996, 1997 and 1998.  The examination noted that x-rays dated in April 2005 showed pes planus.

At the Board hearing in June 2010, the Veteran testified that she experienced cramping and pain in her toes.
 
The Veteran had a VA examination in March 2012.  The examiner noted metatarsalgia, diagnosed in 1991 and hammertoes, diagnosed in 1996.  The Veteran reported several foot procedures during active duty and two additional procedures after service.  She reported that her foot pain had gotten worse, with associated spasm and locking episodes since the last surgery, especially in the past two years.  

Upon physical examination, hallux valgus was not present. The examiner noted that pes cavus was not present.  The examiner noted well-healed surgical scars of the bilateral feet and toes, except the left fourth.  The right fourth midtarsal joint was tender to palpation.

A VA outpatient treatment record dated in August 2014 reflects that the Veteran reported pain in both feet.  An assessment of plantar fasciitis was noted. 

In May 2015, the claim was remanded to obtain a medical opinion as to whether the Veteran's right foot plantar fasciitis and/or pes planus are related to right fourth hammertoe.  

In a June 2015 opinion, a VA podiatrist opined that it is less likely than not that pes planus is proximately due to, or the result of, the Veteran's service-connected condition.  The examiner noted that there is objective evidence of current right foot pes planus.  The examiner noted that service treatment records do not show pes planus.  This condition was first shown on x-ray in 2005.  The examiner noted that the Veteran had right fourth hammertoe surgery in February 1996 and January 1998.  X-rays of the foot in 1998 and in 2004 did not show pes planus.  The examiner noted that no current medical literature could be located which described a delayed causative or associated affect between fourth hammertoe arthroplasty and development of pes planus years later.  The examiner concluded that it is therefore less likely than not that claimed pes planus is due to right fourth hammertoe arthroplasties.

With regard to plantar fasciitis, the examiner noted that a complaint of arch pain with plantar fasciitis was shown in an August 2014 podiatry visit.  The examiner noted this is almost 20 years after the last surgery for right fourth hammertoe in 1998.  The Veteran had had multiple other surgeries for other issues since 1998.  The examiner stated that, since the pain was only noted in August 2014, one year after bilateral foot surgery (not involving right fourth hammertoe), it was most likely caused by recent surgical procedures with subsequent alteration of gait.  

On review of the evidence, the Board finds that an initial compensable rating is not warranted for right fourth hammertoe. 

Since November 2001, the Veteran has been in receipt of a 10 percent rating under Diagnostic Code 5282 for all hammertoes of the right foot.  This is the maximum schedular rating assignable for hammertoes.

The Board has considered whether a compensable rating is warranted under any other diagnostic code.  A higher rating is not assignable under Diagnostic Code 5276, as the competent medical evidence of record indicates that right foot pes planus is not related to right fourth hammertoe.  A higher rating is not assignable under Diagnostic Code 5277 or Diagnostic Code 5278, as there is no evidence of weak foot or pes cavus associated with right fourth hammertoe.  The assignment of a rating under Diagnostic Code 5281 is not appropriate, as hallux valgus is not shown.  The Veteran's right fourth hammertoe disability does not include malunion or nonunion of the metatarsal bones of the right foot.  Accordingly, the assignment of a rating under Diagnostic Code 5283 is not appropriate.  The Board finds that a higher rating in excess of 10 percent is not assignable under Diagnostic Code 5284.  When a condition is specifically listed in the Schedule, it may not be rated by analogy.  Copeland v. McDonald, No. 14-0929, ___ Vet.App. ___, 2015 WL 3903356, (Vet. App. June 25, 2015).  Accordingly, because hammertoe is listed in the rating code, right fourth hammertoe may not be rated by analogy.

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim for an initial compensable rating for right fourth hammertoe prior to August 22, 2013.  As there is a preponderance of the evidence against the claim for a higher initial rating, the claim must be denied.  38 U.S.C.A. § 5107(b)  (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Rating for Right Foot Scar Prior to August 22, 2013 

A January 2008 rating decision granted service connection for right fourth hammertoe with a nontender scar.  A noncompensable rating was assigned from November 2001.  

The Board notes that the Veteran underwent surgery on the right foot on August 22, 2013.  In a July 2015 rating decision, service connection was granted for two right foot scars from the August 2013 surgery, and a 10 percent rating was assigned.  The Veteran has not appealed the rating assigned for two right foot scars in the July 2015 rating decision.  

During the pendency of this appeal, the schedular criteria for scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708  (September 23, 2008).  These revisions are applicable only to claims filed on or after October 23, 2008.  See 73 Fed. Reg. 54,708  (Sept. 23, 2008).  As the Veteran's claim for service connection for right fourth hammertoe was received in November 2001, the revised rating criteria for scars are not applicable.  

Under the prior rating criteria, Diagnostic Code 7804 provided that a 10 percent rating was assignable for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provided that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provided that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation (See § 4.68 of this part on the amputation rule).

Under the rating criteria for Diagnostic Code 7805 which were previously in effect, scars were to be rated based upon limitation of function of the affected part. 

Upon VA examination in October 2007, physical examination showed a scar on the right foot.  The scar was 3.5 centimeters in length and 2 millimeters in width.  The examiner noted that the scar was light, flat and nontender.  

Upon VA examination in April 2015, the Veteran reported that the scar on her right fourth toe was worse.  She reported that her current symptoms included a raised red, painful scar on the fourth toe.  The examiner diagnosed a surgical scar on the right fourth digit.  

At a June 2015 VA examination, the Veteran reported that the scar on her right fourth toe was a little red and irritated at times.  She reported treatment with scar creams.  On physical examination, the examiner noted a superficial, non-linear scar, which was 3.5 centimeters in length and 0.4 centimeters in width.  The examiner indicated that the scar was non-tender to palpation.  

The Board finds that a compensable rating is not warranted for a right fourth toe scar during the initial rating period prior to August 22, 2013.  The evidence during the rating period prior to August 22, 2013 shows that the Veteran's right fourth toe scar was manifested by a flat, non-tender scar that did not result in limitation of function of the right foot.  Accordingly, the criteria for a compensable rating  have not been met.    

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim for an initial compensable rating for a right foot scar prior to August 22, 2013.  As there is a preponderance of the evidence against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b)  (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321  (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1)  (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Board finds that the schedular rating criteria adequate to rate the Veteran's right fourth hammertoe and scar.  The rating criteria for scars consider whether the scars are unstable or painful or have other disabling effects.  Because the schedular rating criteria are adequate to rate the Veteran's disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  Therefore, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. 
§ 3.321(b)(1).






ORDER

An initial compensable rating for right fourth hammertoe prior to August 22, 2013 is denied.

A separate compensable rating for a right fourth toe scar prior to August 22, 2013 is denied.  

REMAND

Increased Rating for Neuritis of the Cranial Nerve

The Veteran's most recent VA examination for neuritis of the cranial nerve was in July 2010.  The examiner noted minor paresthesia of the 5th cranial nerve.   The examiner noted that the Veteran reported TMJ symptoms but had not sought dental care for her complaints.  Medical records dated in August 2011 but received in July 2014 reflect that the Veteran reported paresthesia in her mandibular from damage to the 5th cranial nerve.  She reported complaints of facial pain and jaw pain.  The record also noted myalgia and myositis.  A  VA treatment outpatient  record dated in June 2013 noted the Veteran's report of pain in her face and myofascial pain. 

There is evidence of a possible worsening of the Veteran's cranial nerve disability, based upon the complaints shown in treatment records since the last VA examination.  When the evidence indicates that there has been a material change in the Veteran's disability or the current rating may be incorrect, VA has a duty to assist a claimant by providing a thorough and contemporaneous medical examination.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Service Connection for a Low Back Disability

The Board previously remanded the claim for service connection for a low back disability, including sciatic nerve disorder and a right hip disorder.  The remand directed that the Veteran undergo a VA examination.  The examiner was requested to provide an opinion regarding whether the Veteran's back disability with sciatica and right hip disorder are related to service or caused or aggravated by a service-connected disability.  The examiner was asked to consider the Veteran's reports of back pain during service in 1993, 1998 and 2001 and her complaints of back pain since basic training in 1991.  

The Veteran was afforded a VA examination in July 2015.  The examiner opined that the claimed back disability is not related to service.  The examiner reasoned that there are no documented complaints of low back pain or sciatica in the service treatment records.  Service treatment records show several complaints of back pain that were not addressed by the examiner.  In September 1993, the Veteran reported upper back pain after a car accident.  In 1998, the Veteran reported left lower back pain.  In May 2001, she reported pain in her neck and back.   A remand is warranted in order to ensure compliance with the prior remand directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who provided the July 2015 VA examination.  If that examiner is not available, the opinion should be provided by another qualified VA physician. The claims file must be provided for the examiner's review, and the examination report must indicate that the claims file was reviewed. 

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's back disability with sciatica was incurred in or related to any event, disease or injury in service, including the documented complaints of back pain in the service treatment records in 1993, 1998 and 2001 and the Veteran's competent complaints of continued back pain since basic training in 1991. 

The VA examiner should provide a detailed rationale for the opinion.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  Schedule the Veteran for a VA examination to ascertain the current severity of neuritis of the fifth cranial nerve.  The claim file should be provided for the examiner's review in conjunction with the examination.  

The examiner should provide detailed findings regarding the impairment associated with neuritis of the fifth cranial nerve.  The examiner should describe whether the Veteran has complete, severe incomplete, or moderate incomplete paralysis of the fifth cranial nerve, as described in 38 C.F.R. § 4.124a, Diagnostic Code 8205.

3.  Thereafter, the claims should be readjudicated.  If the claims remain denied, provide a supplemental statement of the case to the Veteran and her representative, and allow them an opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


